DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Hengyi Jiang on 11/16/2021.
The application has been amended as follows (in bold text): 
18. 	A photovoltaic panel comprising:
a plurality of parallel-connected photovoltaic sub-strings, wherein each photovoltaic sub string of the plurality of parallel-connected photovoltaic sub-strings comprises serially connected photovoltaic cells; 
a direct current power converter comprising:
input terminals configured to receive input power from the plurality of parallel-connected photovoltaic sub-strings;
output terminals;
a control loop coupled to at least one input terminal of the input terminals;
a controller configured to set, using the control loop, a voltage or a current at the at least one input terminal; and
a power conversion circuit configured to convert the input power to an output power at the output terminals; and
in parallel and in shunt across the input terminals, wherein the single bypass diode is configured to bypass the plurality of parallel-connected photovoltaic sub-strings.

19. 	The photovoltaic panel of claim 18, wherein the direct current power converter comprises one or more of a capacitor, an inductor, and a transistor.

20. 	The photovoltaic panel of claim 18, wherein the controller is configured to set the voltage or the current at the at least one input terminal according to a previously determined criterion.

21.	The photovoltaic panel of claim 20, wherein the previously determined criterion is a maximum power point of the plurality of parallel-connected photovoltaic sub-strings.

22.	The photovoltaic panel of claim 18, wherein the controller is configured to maximize, using the control loop, the input power.

23.	The photovoltaic panel of claim 18, wherein the single bypass diode is configured to bypass a current from flowing through the single bypass diode in response to a failure of any photovoltaic sub string of the plurality of parallel-connected photovoltaic sub strings or a shading of any photovoltaic sub string of the plurality of parallel-connected photovoltaic sub strings.



25.	A method comprising:
connecting a plurality of photovoltaic sub strings in parallel across input terminals of a direct current power converter, wherein each photovoltaic sub string of the plurality of photovoltaic sub strings comprises a plurality of serially-connected photovoltaic cells;
attaching a single bypass diode in parallel and in shunt across the input terminals;
setting, by a controller and a control loop of the direct current power converter, a voltage or a current at the input terminals; and
bypassing the plurality of parallel-connected photovoltaic sub-strings.

26.	The method according to claim 25, comprising:
converting, with the direct current power converter, input power received from the plurality of parallel-connected photovoltaic sub-strings on the input terminals to output power on output terminals of the direct current power converter.

27.	The method according to claim 26, wherein the setting the current or the voltage at the input terminals is based on maximizing the input power received on the input terminals from the plurality of parallel-connected photovoltaic sub-strings according to a maximum power point tracking algorithm.

28.	The method according to claim 26, comprising:


29.	The method according to claim 26, comprising:
connecting the output terminals of the direct current power converter in series with output terminals of one or more other direct current power converters to form a series string.

30.	The method according to claim 29, comprising:
controlling a voltage across the series string to a predetermined value.

31.	The method according to claim 29, comprising:
inverting, with an inverter, string power received from the series string to alternating current power.

32.	The method according to claim 30, wherein the predetermined value is less than an operational rating of components within  an inverter inverting, within the inverter, string power received from the series string to alternating current power.

33.	The method according to claim 25, wherein the bypassing the plurality of parallel-connected photovoltaic sub-strings comprises:
bypassing, through the single bypass diode, current in response to a failure of any of the plurality of parallel-connected photovoltaic sub-strings or a shading of one or more of the plurality of parallel-connected photovoltaic sub-strings.

34.	A system comprising:
a plurality of photovoltaic panels connected in a series string, each comprising:
	a plurality of photovoltaic sub-strings connected in parallel, wherein each photovoltaic sub-string comprises a plurality of serially-connected photovoltaic-cells;
	a single diode connected in parallel and in shunt across the plurality of photovoltaic sub-strings connected in parallel and configured to bypass the plurality of photovoltaic sub-strings; and
a direct current power converter comprising input terminals, output terminals, a control loop, and a controller, wherein:
the input terminals are configured to receive input power from the plurality of photovoltaic sub-strings;
the direct current power converter is configured to convert the input power to output power at the output terminals;
the  control loop is coupled to at least one of the input terminals; and
the  controller is configured to set, using the control loop, a voltage or a current at the input terminals; and
an inverter comprising inverter input terminals, wherein the inverter is configured to receive power from the series string at the inverter input terminals.

35.	The system according to claim 34, wherein the inverter comprises an inverter control loop, wherein the inverter is configured to control, using the inverter control loop, a voltage on the inverter input terminals to a predetermined value.

36.	The system according to claim 34, wherein the inverter comprises an inverter control loop, wherein the inverter is configured to control, using the inverter control loop, a voltage on the inverter input terminals to less than an operational rating of components within the inverter.

37.	The system according to claim 34, wherein the controller is configured to set, using the control loop, the voltage or the current at the input terminals according to a maximum power point algorithm.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 18, the prior art of record fails to teach:
a direct current power converter comprising:
input terminals configured to receive input power from the plurality of parallel-connected photovoltaic sub-strings;
output terminals;
a control loop coupled to at least one input terminal of the input terminals;
a controller configured to set, using the control loop, a voltage or a current at the at least one input terminal; and
a power conversion circuit configured to convert the input power to an output power at the output terminals; and


Regarding claim 25, the prior art of record fails to teach:
attaching a single bypass diode in parallel and in shunt across the input terminals;
setting, by a controller and a control loop of the direct current power converter, a voltage or a current at the input terminals; and
bypassing the plurality of parallel-connected photovoltaic sub-strings.

Regarding claim 34, the prior art of record fails to teach:
a single diode connected in parallel and in shunt across the plurality of photovoltaic sub-strings connected in parallel and configured to bypass the plurality of photovoltaic sub-strings; and
a direct current power converter comprising input terminals, output terminals, a control loop, and a controller, wherein:
the input terminals are configured to receive input power from the plurality of photovoltaic sub-strings;
the direct current power converter is configured to convert the input power to output power at the output terminals;
the  control loop is coupled to at least one of the input terminals; and
the  controller is configured to set, using the control loop, a voltage or a current at the input terminals; and
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836